Case 1:19-cv-02521-LDH-RER Document 54 Filed 02/12/20 Page 1 of 2 PageID #: 1389



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
                             X



 IN RE- CIVIL CASES                                         REASSIGNMENT ORDER




     Effective immediately,the Clerk of Court is requested to reassign the following cases-

 CV06-1329
 CV14-0188
 CV14-1142
 CV15-1046
 CV15-6236
 CY15-6237
 CV15-6238
 CV16-0420
 CV 16-3300
 CV16-3330
 CV16-3465
 CV16-3500
 CV17-0785
 CV17-I015
 CV17-5142
 CV17-5357
 CV 17-5736
 CVl7-6356
 CV 18-0983
 CVl8-1312
 CV18-1446
 CVl8-4203
 CVl8-4333
 CVl8-4405
 CV18-4459
 CVl8-4655
 CV18-4823
 CVl8-4834
 CVl8-4934
 CVl8-4958
 CVl8-5090
 CVl8-5109
Case 1:19-cv-02521-LDH-RER Document 54 Filed 02/12/20 Page 2 of 2 PageID #: 1390




 CVl8-5214
 CV18-5448
 CVl8-5486
 CVl8-5614
 CVl8-5650
 CVl8-5663
 CV18-5719
 CV18-5843
 CV19-1095
 CV19-1557
 CVl9-1734
 CV19-1780
 CV19-1809
 CVl9-1855
 CV19-1909
 CV19-1974
 CVl9-2000
 CV19-2078
 CVl9-2095
 CV19-2521
 CV19-2533
 CV19-2653
 CVl9-5152
 CV19-6773
 CV03-1508
 CV09-1484
 CV14-4090
 CVl5-2910
 CV18-0163
 CVl8-5838
 CVl8-7048


 I recuse myselfin each ofthe above cases.


                                             SO ORDERED




                                             'JACKB. WEINSTEIN
                                              SR. UNITED STATES DISTRICT JUDGE

 DATED: mmOlQ
